DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 5A, 8 and 9 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Regarding Figure 5A, as noted during the interview on 10/20/2020, Waters Installation Guide 71500049404/Revision C, 2014 at 1-2, referenced in the specification [0063] and Waters NPL Installation Guide 7150049404/Revision B, 1-2 cited by the Examiner, show the prior art containing the content of Figure 5A.  Applicant argues on page 7 of the response on 1/22/2021 that Figure 5A discloses 3 programmable event outputs 76,78,80, are not disclosed in the NPL or AAPA.  However, it is clear from 1-2 and 1-3 of both referenced and cited NPL that the e-SAT/IN module of Waters already made known in the prior art the illustrated substance of 
Regarding Figure 8, as noted during the interview on 10/20/2020, Waters Installation Guide 71500049404/Revision C, 2014 at 2-10, referenced in the specification [0063] and Waters NPL Installation Guide 7150049404/Revision B, 2-10 cited by the Examiner, show the prior art containing the illustrated content of Figure 8.  Applicant argues on page 7 of the response on 1/22/2021 that Figure 8 discloses a connector 82 that can be constructed and arranged to perform one or more steps in the claims of the present invention and one that is not shown in the NPL.  Figure 8 was only described in the “Brief Description of Drawings” and is substantially identical in form, structure and illustration to that which is shown in the prior art NPL on page 2-10.  The connector 82 shown in Figure 8 has been described in the specification as an eight position Event In and Event Out I/O connector [0070], and it is observed that its use in the context of the current invention, over that which was disclosed in the prior art, has not been modified to provide any particular novel construction, form or any novel configuration.  Moreover, it is clear from Waters NPL, on page 2-9, that the connector shown on page 2-10 is an eight position Event In and Event Out I/O connector.  Therefore, Waters already made known in the prior art the illustrated substance of Figure 8 on page 2-10 of the NPL and AAPA, and it already made known in the prior art the use of an eight pin Event In and Event Out I/O connector.  


Allowable Subject Matter
Claims 1-3, 5-14, 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method of chromatographic detection having the steps of providing a liquid chromatography system having a sample valve, a solvent manager, a column manager, a data system, an external device, wherein the data system comprises a plurality of sample set methods for acquiring data, wherein the sample valve is connected to the column manager, the solvent manager is connected to the column manager, and each of the column manager, the solvent manager, the external device and the data system are in communication with one another, transmitting a signal from the chromatographic data system of the chromatography 
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a method of chromatographic detection having the steps of providing a liquid chromatography system having a sample valve, a solvent manager, a column manager, a data system, an external device, wherein the data system comprises a plurality of sample set methods for acquiring data, wherein the sample valve is connected to the column manager, the solvent manager is connected to the column manager, and each of the column manager, the solvent manager, the external device and the data system are in communication with one another, transmitting a signal from the chromatographic data system of the chromatography system to an external device, receiving the signal at the external device, and producing an event output with the external device wherein a fluidic pathway between a solvent manager and a column manager is established.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of a liquid chromatography system having a chromatographic instrument having a sample valve, a solvent manager, and a column manager, a data system, an external device, wherein the external device comprises a contact that can activate and/or regulate the solvent and column managers, wherein the sample valve is connected to the column manager, the solvent manager is connected to the column manager, and each of the column manager, the solvent manager, the external device and the data system are in communication with one 
Nema is the closest art of record, but fails to explicitly disclose a sample valve connected with the column manager, an external device establishing a fluidic pathway between the solvent manager and the column manager by way of an event output from the external device, and that the column manager, the solvent manager, the external device and the data system having a plurality of different sample set methods are all in communication with one another or an external device configured to trigger an internal signal to start device and the data system. 
Waters eSAT/IN Module is considered the same as the external device, except for the mention of the triggering of a sample valve.  It is clear from Waters eSAT/IN that this device is used to provide automated control of a chromatographic instrument by utilizing event outputs and inputs, software, and user defined data sample acquisition methods, and activation of solvent/column switching valves, similar to that described in Claim 13.  However, the lack of the sample valve control being disclosed in Waters does differ from the above claimed subject matter.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        February 13, 2021